EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin I. King on 08 March 2022.

The application has been amended as follows: 
In the claims (as filed on 18 January 2022): 
Claim 1 now reads as follows: 
1. 	A vaginal speculum comprising: 
a connecting member having a first end and a second end; and
two supporting members, wherein each of the two supporting members has a coupling end and an insertion end opposite to the coupling end, wherein the coupling ends of the two supporting members respectively connect to the first end and the second end of the connecting member, and the two supporting members are configured to be pushed towards or pulled away from each other; 
wherein the connecting member is a semi-circle ring body having two distal that define end points of a semi-circle shape of the semi-circle ring body, the two distal the semi-circle shape of the semi-circle ring body lies in a reference plane; 

wherein in an original orientation of the two supporting members before and after insertion into the vagina, is configured to form a U-like shape in a view of the vaginal speculum taken in the inserting direction; and 
wherein the two supporting members and the connecting member are integrally formed with each other. 

Claim 9 now reads as follows: 
9. 	The vaginal speculum as claimed in claim 1, wherein a spreading space forms between the coupling ends of the two supporting members, and wherein the spreading space [[is]] has a length of 4-5 cm. 

In claim 10 / ll. 4-5, “an original orientation” now reads “the original orientation”

Claims 5 and 13 are cancelled. 






In the specification (as filed on 18 January 2022): 
Please amend paragraph [0010] as follows: 
	[0010] In an aspect, a vaginal speculum according to an embodiment of the invention includes a connecting member and two supporting members. The connecting member has a first end and a second end. Each of the two supporting members has a coupling end and an insertion end opposite to the coupling end. The coupling ends of the two supporting members respectively connect to the first end and the second end of the connecting member. The two supporting members are configured to be pushed towards or pulled away from each other. The connecting member is a semi-circle ring body having two distal that define end points of a semi-circle shape of the semi-circle ring body. The two distal the semi-circle shape of the semi-circle ring body lies in a reference plane. In a process that the vaginal speculum is inserted into a vagina of a patient, an inserting direction is defined perpendicular to the reference plane. In an original orientation of the two supporting members before and after insertion into the vagina, is configured to form a U-like shape in a view of the vaginal speculum taken in the inserting direction. The two supporting members and the connecting member are integrally formed with each other.

Please amend paragraph [0020] as follows: 
[0020] In the example, a force is applied to push the two supporting members towards each other. The insertion ends are configured to be inserted into a vagina of a patient. The two supporting members may return to [[an]] the original orientation and are configured to open the vagina under a removal of the force. Thus, it provides a convenient use for the doctor operating the vaginal speculum, and shortens the examination time.

Please amend paragraph [0035] as follows: 
[0035] With reference to FIGS. 4 and 5, besides, both the two supporting members 2 are preferably 7-8 cm long and 2 cm wide. Also, a spreading space G can form between the coupling ends 2a of two supporting members 2, and is preferably 4-5 cm. Thus, according to the dimension, the vaginal speculum can be suitable for most people, further enhancing convenience in use and manufacturing. More specifically, the connecting member 1 is a semi-circle ring body having two distal that define end points of a semi-circle shape of the semi-circle ring body. The two distal the semi-circle shape of the semi-circle ring body lies in a reference plane PR. In a process that the vaginal speculum is inserted into the vagina P, an inserting direction is defined perpendicular to the reference plane PR along [[in]] a reference line LR. In an original orientation of the two supporting members 2 before and after insertion into the vagina P, is configured to form a U-like shape in a view of the vaginal speculum taken in the inserting direction. The two supporting members and the connecting member are integrally formed with each other.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a vaginal speculum comprising a connecting member and two supporting members integrally formed with each other and having the shape and orientation as claimed in newly examiner’s-amended claims 1-4 and 6-12. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 9,050,048 to Nadershahi et al. discloses a vaginal speculum having a U-like shape, shown in FIG. 14. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                   

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775